DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number 15/719904 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, inter alia, recites, “determining, by the computer, a strength of relationship between the plurality of instances of digital video content by: identifying a frequency of the content token in each instance of digital video content, the frequency being a numerical tally of a number of occurrences of the content tokens in each instance of digital video content; and the calculating a product of the frequency of the content token in a first instance of the plurality of instances of digital video content and the frequency of the content token in a second instance of the plurality of instances of digital video content, wherein the content token is common to the first instance and the second instance.” 
Specifically, for the sake of explanation, assuming that:
- instance A has token 1, token 2, token 3, and token 4,
- instance B has token 1, token 3, token 5, and token 6,
we observe that the step of “identifying a frequency of the content token in each instance of digital video content, the frequency being a numerical tally of a number of occurrences of the content tokens in each instance of digital video content” would result in counting occurrences of each of the tokens in instance A and instance B. For example, 
In instance A: token 1 occurs f1 times, token 2 occurs f2 times, token 3 occurs f3 times, token 4 occurs f4 times.
In instance B: token 1 occurs g1 times, token 3 occurs g3 times, token 5 occurs g5 times, token 6 occurs g6 times.
we also observe that the step of determining a strength of relationship between instance A and instance B involves: calculating f1xg1 and f3xg3 (because token 1 and token 3 are common to both instances). Prior art of record does not teach determining the strength of relationship by performing this calculations.
Specifically, Morley et al. (US 2016/0253325 A1 – hereinafter Morley) teaches a strength of relationship between two instances (Morley’s first item and second item), at least at [0357] is determined as:
[0357] In some embodiments, the computing of the content based similarity between the first item and the second item may be defined as the number of common keywords between keywords associated with first item and keywords associated with the second item divided by the square root of the product of the number of keywords in each item profile …
That is, for the same example above, Morley does not count f1, f2, f3, and f4 for instance A, and g1, g3, g5, and g6 for instance B. Instead, Morley counts a number of common tokens, which is 2 in this case (because there are two common tokens: token 1 and token 3). Morley then calculates the square root of the product of tokens in each instance, i.e. square root of 4x4 (there 4 tokens in each instance). The relationship is then determined as                         
                            
                                
                                    2
                                
                                
                                    
                                        4
                                        x
                                        4
                                    
                                
                            
                        
                    .
 Thus, the calculated product tokens in each instance taught by Morley is not the same as the product recited in claim 8 of current application.
None of prior art of record teaches this limitation.
Claims 2-7 depend on claim 1 thus are allowable at least by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484